Citation Nr: 0520838	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic tendonitis of sartorius of the right hip for the 
period from April 30, 2002 until January 26, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic tendonitis of sartorius of the right hip for the 
period beginning on January 27, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to April 
1999 and from March 2000 to April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  This case has since 
been transferred to the Reno, Nevada VARO.  The Board 
remanded this case back to the RO for additional development 
in November 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  Prior to January 27, 2005, the veteran's right hip 
disorder was productive of complaints of pain and clicking, 
mild subluxation causing incongruency of the right hip, and 
minimal bony spurring of the right femoral head.  

3.  Evidence beginning on January 27, 2005 reveals functional 
loss of the right hip due to pain, but with minimal 
limitation of motion of the hip.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic tendonitis of sartorius of the right hip for the 
period from April 30, 2002 until January 26, 2005 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5252 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for chronic tendonitis of sartorius of the right hip for the 
period beginning on January 27, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5252 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded her a 
comprehensive VA examination addressing her disorder.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in letters issued between September 2002 and 
January 2005.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by her and which portion VA would attempt to obtain 
on her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In these letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Here, the noted "duty to assist" letter from September 2002 
was issued prior to the appealed October 2002 rating 
decision.  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate her claims and assist her in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of her claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the appealed October 2002 rating decision, the Salt Lake 
City VARO granted service connection for chronic tendonitis 
of sartorius of the right hip, with a zero percent evaluation 
assigned as of April 30, 2002.  The RO based this grant on 
in-service evidence of a right hip injury.

VA treatment records dated from November 2002 to January 2003 
indicate that the veteran was treated for pain of the right 
hip.  She was prescribed Motrin for this pain.  Based on this 
evidence, the Reno VARO, in a March 2003 rating decision, 
increased the evaluation for the veteran's right hip disorder 
to 10 percent, effective from April 30, 2002.

The veteran was treated at a VA facility for a painful right 
hip in May 2003.  X-rays of the right hip revealed no 
significant radiographic processes of the right hip.  An MRI 
of the right hip from July 2003 was within normal limits.  In 
the same month, the veteran was again treated for a chronic 
painful right hip.  

During her June 2004 VA Video Conference hearing, the veteran 
reported right hip pain that caused trouble with walking and 
sleeping.  She indicated that she was presently working as a 
cashier and that her hip affected her ability to lift, stoop, 
and stand at work.  Also, she reported that she was still 
taking Motrin.

A VA treatment record from November 2004 reflects that the 
veteran reported pain and popping in the right hip.  In 
December 2004, an examination revealed a click with flexion 
and extension of the right hip.  Straight leg raising on the 
right caused a pain in the inguinal region but not in the 
buttock or posterior thigh.  There was intact strength in the 
tibialis anterior, extensor hallucis longus, and 
gastrocnemius muscles bilaterally.  The pertinent impression 
was a significant contusion of the right hip, with possible 
mild subluxation causing incongruency of the right hip and 
early arthritic changes, currently mild.  The examiner 
further noted that the veteran's "mild discomfort" of the 
right hip might require anti-inflammatory or analgesic 
medications on occasion.

In January 27, 2005, following the Board's remand, the 
veteran was afforded a VA orthopedic examination.  During 
this examination, she reported chronic right hip pain, with 
clicking during flexion and extension, of 5/10 "24 hours 7 
days a week."  She indicated that she took Elavil and 
Motrin; had flare-ups, particularly during winter; and had 
severe symptomatology.  No episodes of dislocation or 
recurrent subluxation were noted, and she was not using 
crutches or other orthopedic devices.  The examiner noted 
that the veteran's hip became painful on flexion from 70 to 
80 degrees.  There was pain with clicking during repetitive 
flexion and extension and objective evidence of painful 
motion.  There was no edema, effusion, instability, weakness, 
tenderness on palpation, redness, heat, abnormal movement, or 
guarding of movement.  The gait was linear, with very good 
propulsion and balance.  Functional limitation on standing 
was 20 minutes, with 350 feet of walking.  There was no 
evidence of abnormal weightbearing.  

Range of motion testing revealed right hip flexion to 118 
degrees, extension to 30 degrees, adduction to 25 degrees, 
abduction to 45 degrees, external rotation to 54 degrees, and 
internal rotation to 32 degrees.  X-rays from November 2004 
revealed minimal bony spurring of the right femoral head, but 
there was no definite evidence of a true fracture, 
dislocation, or hip joint space narrowing.  The assessment 
was right hip tendonitis, persistent and mildly limiting.

The RO has evaluated the veteran's right hip disorder under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Under this section, a 10 percent evaluation is warranted for 
limitation of thigh flexion to 45 degrees.  A 20 percent 
evaluation contemplates limitation to 30 degrees, while a 30 
percent evaluation is in order for limitation to 20 degrees.

For the period prior to January 27, 2005, the evidence in 
this case is relatively minimal.  Findings from this period 
are essentially limited to complaints of pain and clicking, 
mild subluxation causing incongruency of the right hip, and 
minimal bony spurring of the right femoral head.  There was 
no indication of further functional limitation of the joint 
attributable to painful motion or flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  Indeed, there was no indication of more than mild 
symptomatology, let alone flexion limited to 30 degrees.  
There was also no evidence of ankylosis of the right hip 
(Diagnostic Code 5250); limitation of abduction of the thigh, 
with motion lost beyond 10 degrees (20 percent under 
Diagnostic Code 5253); flail joint of the hip (80 percent 
under Diagnostic Code 5254); or a femur fracture (Diagnostic 
Code 5255).  In short, there is no basis for an evaluation in 
excess of 10 percent for the period prior to January 27, 
2005.

The veteran's January 27, 2005 VA examination revealed 
further symptomatology, including painful motion, functional 
loss due to pain and flare-ups, and mildly limited flexion of 
the hip.  The Board also notes that the examiner described 
the veteran's hip tendonitis as persistent.  While this 
evidence supports a 20 percent evaluation, the combination of 
mildly limited motion and functional loss due to pain is not 
sufficient to warrant a 30 percent evaluation under 
Diagnostic Code 5252; the veteran's overall disability is 
simply not commensurate to flexion limited to 20 degrees.  
There is also no evidence of ankylosis of the right hip 
(Diagnostic Code 5250); flail joint of the hip (80 percent 
under Diagnostic Code 5254); or a femur fracture (Diagnostic 
Code 5255).  In short, there is no basis for an evaluation in 
excess of 20 percnet for the period beginning on January 27, 
2005.

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to an evaluation in excess of 
10 percent for chronic tendonitis of sartorius of the right 
hip for the period from April 30, 2002 until January 26, 2005 
and entitlement to an evaluation in excess of 20 percent for 
the same disorder for the period beginning on January 27, 
2005, and these claims must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for chronic tendonitis of sartorius of the right hip 
for the period from April 30, 2002 until January 26, 2005 is 
denied.

The claim of entitlement to an evaluation in excess of 20 
percent for chronic tendonitis of sartorius of the right hip 
for the period beginning on January 27, 2005 is denied.

	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


